PER CURIAM.
In this bench-tried case, the trial court found defendant guilty of first degree sexual assault in violation of § 566.040, RSMo. He appeals his conviction as well as the denial of his Rule 29.15 motion without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).